PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/285,648
Filing Date: 26 Feb 2019
Appellant(s): Tomlinson et al.



__________________
Todd W.Barrett
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/7/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 6/3/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
On page 4, Appellant argues the following:
Independent claim 1 requires that “a first carrier section of the carrier is connected to both the primary seal and the barrier seal.” Claim 16 similarly requires “a carrier connected to both the primary seal and the barrier seal” and is therefore argued together here with claim 1. At least these features are missing from the asserted prior art.

The Examiner acknowledges that Yang fails to teach the specifics of the claimed “barrier seal assembly” and thus attempts to rely on the teachings of Shimmell. However, Shimmell fails to cure the admitted deficiencies of Yang.

Shimmell discloses a gasket 20 for sealing mating parts 10, 16 of a sealed joint of an internal combustion engine. The gasket 20 includes a carrier core or frame 46 that extends inside a portion of the gasket 20. See, e.g., Figures 2-3 and column 3, lines 4-61.

The alleged carrier 46 of Shimmell does not connect to both a primary seal and a barrier seal of the gasket 20. Rather, the alleged carrier 46 only appears to connect to a primary seal portion of the gasket 20. Accordingly, even if the proposed modification could be made, the result is still not what has been claimed. Claims 1-2, 4, 6-11, 14-17, 19, and 21-22 therefore cannot be obvious.

Examiner respectfully disagrees.  Shimmell teaches a carrier (46) which is connected to a primary seal at one end and to a barrier seal at the opposite end (as illustrated below), which is similar to the instantly claimed carrier (140) that is connected to a primary seal (136) at one end and to a barrier seal (138) at the other end (as illustrated below).



Shimmell – Figure 3

    PNG
    media_image2.png
    713
    888
    media_image2.png
    Greyscale



Instant Figure 12


    PNG
    media_image3.png
    386
    701
    media_image3.png
    Greyscale

On page 6, Appellant argues the following:
The specification and figures of the subject application support Appellant’s position that

assembly. Each and every time these components are discussed in the specification, they are
discussed in the context of separate sealing structures of the barrier seal assembly. See, e.g.,
Figures 4-10 and paragraphs [0048]-[0060]. The clear implication from both the claim language
and the specification is that the barrier seal is a separate component from any portion of the
primary seal. It is therefore improper for the Examiner to rely on two sections of the same seal as
establishing both the primary seal and the barrier seal of the claimed subject matter.
The more correct interpretation of Shimmell is provided below in annotated Figure 3.
Under this interpretation, the alleged carrier 46 does not connect to both the “primary seal” and
the “barrier seal.” Shimmell therefore fails to cure the admitted deficiencies of Yang.

Examiner respectfully disagrees.  Shimmell teaches a carrier (46) which is connected to a primary seal at one end and to a barrier seal at the opposite end (as illustrated above), which is similar to the instantly claimed carrier (140) that is connected to a primary seal (136) at one end and to a barrier seal (138) at the other end irrespective of the presence or location of the bore (14 – in Shimmell) or of the instant openings (158) (as illustrated in section a. above).  Furthermore, similar to the instantly claimed gasket, Shimmell teaches that gasket (20) includes an outboard section/(barrier seal – which is the gasket portion positioned to the left of the carrier (46)) and an inboard section/(primary seal – Figure 3 above).  Therefore, similar to instant gasket (122), Shimmell’s gasket (20) is one contiguous piece and yet has different sections that have varying shapes (as illustrated above and in Figure 2).  The claim language neither excludes the carrier from being “embedded” within the gasket, nor excludes the barrier seal from contacting the primary seal.  


On page 7, Appellant argues the following:
This obviousness rejection has only been supported by conclusory statements rather than articulated reasoning that is supported by a rational underpinning. There is no evidentiary support for the Examiner’s assertion that it would be obvious to modify the electrical housing of Yang to include the gasket 20 of Shimmell “in order to provide a resilient gasket sealing system which will conform to conventional forms of manufacture, be of simple construction and easy to use so as to provide a device that will be economically feasible, long-lasting and relatively trouble free in operation.” This statement appears to describe the results of the proposed combination as opposed to articulating an actual reason for making it. Indeed, no explanation has been provided as to why a person of ordinary skill in the art would desire to replace the o-ring 600 of Yang with the gasket 20 of Shimmell. Furthermore, there does 

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, since WO’993 failed to teach wherein the barrier seal assembly (600) includes a primary seal, a barrier seal, and a carrier that extends between the primary seal and the barrier seal; wherein a first carrier section of the carrier is connected to both the primary seal and the barrier seal.  Shimmell was relied upon to teach the missing feature.
Shimmell teaches a housing (Figure 3) comprising: a first housing section (10)
a second housing section (16); and
a barrier seal assembly (20) positioned between the first housing section (10) and the second housing section (16) and configured to provide a fluid tight seal (col. 3, lines 30-41) and therefore it is capable of inhibiting corrosion inducing substances from entering into an interior of the vehicle electrical housing,
wherein the barrier seal assembly (20) includes a primary seal, a barrier seal, and a carrier (46) (as illustrated in Figure 3 above) that extends between the primary seal and the barrier seal (as illustrated);


On page 8, Appellant argues the following:
Claim 7 depends from claim 1 and further requires that “the primary seal is located on an inboard side of the vehicle electrical housing and the barrier seal is located on an outboard side of the vehicle electrical housing, and further wherein the inboard side is closer to the interior of the vehicle electrical housing and the outboard side is closer to an exterior environment outside of the vehicle electrical housing.” Claim 19 requires similar features and is therefore argued together with claim 7.

Neither Yang nor Shimmell teaches or suggests these features. Under the Examiner’s interpretation in annotated Figure 3 (copied above), both the alleged seals are located on an inboard side of the housing. Claims 7 and 19 are not obvious for at least these additional reasons.

Examiner respectfully disagrees.  Shimmell teaches a carrier (46) which is connected to a primary seal at one end and to a barrier seal at the opposite end (as illustrated above), which is similar to the instantly claimed carrier (140) that is connected to a primary seal (136) at one end and to a barrier seal (138) at the other end irrespective of the presence or location of the bore (14 – in Shimmell) or of the instant openings (158) (as illustrated in section a. above).  Furthermore, similar to the instantly claimed gasket, Shimmell teaches that gasket (20) includes an outboard section/(barrier seal – which is the gasket portion positioned to the left of the carrier (46)) and an inboard section/(primary seal – Figure 3 above).  Therefore, similar to instant gasket 

On page 8, Appellant argues the following:
Claims 9 and 10 each depend from claim 1 and further require that the barrier seal is a “radially compressible seal.” Neither Yang nor Shimmell teaches or suggests these features. The o-ring 600 of Yang and the gasket 20 of Shimmell both appear to be axially compressed seals that is axially compressed between the mating parts. There is no teaching that either seal is “radially” compressible and therefore this rejection lacks any evidentiary support. Nor is the o- ring 600 or the gasket 20 described as being a “press-in-place” gasket seal as required by claim 9. Claims 9-10 are not obvious for at least these additional reasons.

Examiner respectfully disagrees.  Shimmell teaches wherein the seal assembly (20) is made of a resilient, deformable material such as silicone (col. 3, lines 20-23), which is similar to that instantly claimed (see instant specification – para. [0049]).  Therefore, the barrier seal is capable of performing as instantly claimed such that it is axially compressible, or that it is radially compressible; and therefore, the primary seal is capable of performing as instantly claimed such that it is axially and/or radially compressible.  Though Shimmell failed to teach wherein the primary seal is a press-in-place seal; Shimmell does teach wherein part of the barrier seal (illustrated in Figure 3 above) is a press-in-place (see element (36)) in order to provide an additional sealing effect.  Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing for the invention to have the primary seal in Shimmell comprise a press-in-place gasket seal as well in order to provide an additional sealing effect.


On pages 8-9, Appellant argues the following:
Claim 14 depends from claim 1 and further requires that “the barrier seal assembly includes a fastener seal carried by the first carrier section.” The Examiner refers to the nipple 30 of Shimmell as allegedly reading on the “fastener seal” of claim 14. This interpretation cannot be correct because the alleged carrier 46 terminates short of the nipple 30 and the nipple 30 is therefore not “carried” by the carrier 46. Claim 14 is not obvious for at least these additional reasons.

Examiner respectfully disagrees.  Shimmell teaches wherein the barrier seal assembly/(portion of gasket to the left of the carrier (46)) (as illustrated above) includes a fastener seal (30), which fastener seal (30) is indirectly carried by the first carrier section (46) since the fastener seal (30) appears to be an extended contiguous portion of the barrier seal/(portion of gasket to the left of the carrier (46)) (as illustrated above).

On page 9, Appellant argues the following:
Claim 21 depends from claim 1 and further requires that “the barrier seal is sized and shaped differently from the primary seal.” As detailed above, the Examiner’s interpretation improperly relies on two sections of the same seal as establishing both the primary seal and the barrier seal of the claimed subject matter. Even if this interpretation were somehow correct, which it is not for the reasons noted above, the identified seals are still not “shaped differently.” Under the Examiner’s interpretation, both alleged seals have the same rectangular shape. Claim 21 is not obvious for at least these additional reasons.

Examiner respectfully disagrees.  Shimmell teaches that the barrier seal comprises integral rib area (36) (as illustrated above) which is shaped differently from the primary seal (as illustrated above). 

On page 9, Appellant argues the following:
Claim 22 depends from claim 1 and further requires that “a first portion of the first carrier section is retained within a first notch of the primary seal and a second portion of the first carrier section is retained within a second notch of the barrier seal.” Neither Yang nor Shimmell discloses such “notches.” Claim 22 is not obvious for at least these additional reasons.



On pages 9-10, Appellant argues the following:
B. The rejection of claims 12-13 and 20 as allegedly obvious is improper.

Claims 12-13 and 20 are rejected under 35 U.S.C. § 103 as allegedly obvious over Yang in view of Shimmell and in further view of Garcin (US 3,836,398). For at least the reasons noted above, Yang in view of Shimmell fails to render any claim obvious. The addition of Garcin fails to cure the noted deficiencies of Yang and Shimmell. Accordingly, claims 12-13 and 20 are also not obvious.

Furthermore, the Examiner fails to provide any articulated reasons for modifying Yang/Shimmell to include the sealing carrier of Garcin. Yang/Shimmell already discloses the use of fasteners and limiters. There does not appear to be any benefit to modifying Yang/Shimmell such that the fasteners pass through the carrier 46. Claims 12-13 and 20 are not obvious for at least these additional reasons.

Examiner respectfully disagrees.  Since Shimmell failed to teach an opening formed in the first carrier section, Gracin was relied upon to teach the missing feature.  Gracin teaches an apparatus (as illustrated in Figures 1-3) comprising a container (1) and a cover (E) assembly, wherein the cover (E) comprises a flexible seal (18) and a seal carrier (D), wherein at least one fastener (17) is received through openings formed in each of the first housing section/(container) (1), the carrier (D), and the second housing section/(cover) (E) (as illustrated in Figures 1-3), such that the seal is squeezed outwardly in order to effect sealing engagement between the container (1) and the assembly cover (E) and to ensure fluid tightness of the apparatus (col. 4, lines 51-68, col. 5, lines 1-16, and lines 40-43).  Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing for the invention to receive at least one fastener through openings formed in each of the first housing section, the carrier, and the second housing section in the apparatus of Shimmell, as taught by Gracin, in order 

On page 10, Appellant argues the following:
C. The rejection of claim 23 as allegedly obvious is improper.

Claim 23 is rejected under 35 U.S.C. § 103 as allegedly obvious over Yang in view of Shimmell and in further view of Garcin. Appellant respectfully traverses this rejection.

Claim 23 requires many of the same features as claims 1, 12, 13, 14, 20, and 21. For example, claim 23 requires the features of a barrier seal assembly that includes a primary seal, a barrier seal, and a carrier extending between the primary seal and the barrier seal, a first carrier section connected to each the primary seal and the barrier seal, the barrier seal is sized and shaped differently from the primary seal, the barrier seal assembly includes a compression limiter or a fastener seal that circumscribes an opening formed in the first carrier section, and a fastener received through the first mounting flange, the opening, and the second mounting flange. Appellant therefore incorporates each of the arguments asserted above with respect to claims 1, 12, 13, 14, 20, and 21 as applying equally to claim 23 for traversing this rejection. Indeed, as detailed above, the combination of Yang and Shimmell fails to teach or suggest these features. The addition of Garcin fails to cure the noted deficiencies of Yang and Shimmell. Claim 23 is therefore also not obvious.

Examiner respectfully disagrees.  Since Shimmell failed to teach an opening formed in the first carrier section, Gracin was relied upon to teach the missing feature.  Gracin teaches an apparatus (as illustrated in Figures 1-3) comprising a container (1) and a cover (E) assembly, wherein the cover (E) comprises a flexible seal (18) and a seal carrier (D), wherein at least one fastener (17) is received through openings formed in each of the first housing section/(container) (1), the carrier (D), and the second housing section/(cover) (E) (as illustrated in Figures 1-3), such that the seal is squeezed outwardly in order to effect sealing engagement between the container (1) and the assembly cover (E) and to ensure fluid tightness of the apparatus (col. 4, lines 51-68, col. 5, lines 1-16, and lines 40-43).  Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing for the invention to receive at least one fastener through openings formed in each of the first housing section, the carrier, and . 




For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/KAITY V CHANDLER/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        

Conferees:
Basia Ridley
/BASIA A RIDLEY/Supervisory Patent Examiner, Art Unit 1725     

/CHRISTOPHER A FIORILLA/
Chris FiorillaSupervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                                                                                                                                                                                                                           




Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.